If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



DENISHIO JOHNSON,                                                  FOR PUBLICATION
                                                                   November 21, 2019
              Plaintiff-Appellant,
V                                                                  No. 330536
                                                                   Kent Circuit Court
CURTIS VANDERKOOI, ELLIOTT BARGAS,                                 LC No. 14-007226-NO
and CITY OF GRAND RAPIDS,

              Defendants-Appellees.


KEYON HARRISON,

              Plaintiff-Appellant,
V                                                                  No. 330537
                                                                   Kent Circuit Court
CURTIS VANDERKOOI and CITY OF GRAND                                LC No. 14-002166-NO
RAPIDS,

              Defendants-Appellees.


                                         ON REMAND

Before: BOONSTRA, P.J., and O’BRIEN and LETICA, JJ.

LETICA, J. (concurring).

       I reluctantly concur. Reviewing the federal and state caselaw relied upon by the majority,
I cannot disagree with its conclusion that photographing and fingerprinting are not searches
under the Fourth Amendment. I am likewise constrained by this Court’s prior decisions and the




                                               -1-
parties’ earlier framing of the issues to address their current claim as solely a facial challenge.1
Unbounded by these limitations, I would reach a different conclusion. 2



                                                              /s/ Anica Letica




1
    I was not an original member of the panel that decided these cases.
2
  The city has since modified its P&P policy to require a Terry [v Ohio, 392 U.S. 1; 88 S. Ct. 1868;
20 L. Ed. 2d 889 (1968),] detainee’s consent before fingerprinting him or her and to recognize the
protections afforded under the Child Identification and Protection Act, MCL 722.771 et seq. The
act prohibits a governmental unit from fingerprinting a child with limited exceptions. MCL
722.773; MCL 722.774. A governmental unit includes “any political subdivision of the state” as
well as “an authorized representative of . . . any political subdivision of the state[.]” MCL
722.772(e). A child is “any person under 17 years of age.” MCL 722.772(a). The act permits a
governmental unit to “fingerprint a child if fingerprints are voluntarily given with the written
permission of the child and parent or guardian, upon the request of a law enforcement officer, to
aid in a specific criminal investigation.” MCL 722.774(1)(d). “Only 1 set of prints shall be
taken and, upon completion of the investigation, the law enforcement agency shall return the
fingerprint cards to the parent or guardian of the child.” Id.


                                                 -2-